Filing Date: 08/10/2020
Claimed Foreign Priority Date: 08/23/2019 (FR 1909376)
Applicants: Posseme et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Application filed on 08/10/2020 and 
the Preliminary Amendment of 11/20/2020.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application serial no. 16/988,892 filed on 08/10/2020 has been entered.  Applicant canceled claims 1-15, and added new claims 16-30. Accordingly, pending in this Office Action are claims 16-30.

Claim Objections

Claim 19 is objected to because of the following informalities:
- L. 1: amend to --wherein forming the filling comprises depositing…-- for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 30 recites dimensions limitations with a conjunctive-disjunctive formula “and/or” in-between, e.g., “greater than or equal to 5 nm and/or less than or equal to 20 nm”. The formula “and/or” is notoriously ambiguous (see, Employers Mut. Liability Ins. Co. v. Tollefsen, 219 Wis. 434 (1935)), and is not defined in the specification so as to provide a scope for the combination of limitations considered, thus rendering the meets and bounds of the claimed subject matter unclear. 
For the purpose of examination, the claims will be construed as requiring the limiting features to be present in the alternative or in combination, that is, a claim reciting (A) “and/or” (B) will be understood as encompassing the recitation of (A) or (B) or (A and B). The examiner suggests using a more formal expression to capture the desired range of the thicknesses in the claims.

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter et al. (IDS reference US2012/0025318).

Regarding Claim 16, Richter (see, e.g., Figs. 2a-c and 2g; and Par. [0040]-[0043],[0049]), shows all aspects of the instant invention, including a method for producing a component (e.g., semiconductor device 200) based on a plurality of transistors on a substrate (e.g., transistors 250 on substrate 201) comprising an active area (e.g., active region 202A) and an electrical isolation area (e.g., isolation region 202I), each transistor of the plurality of transistors comprising a gate (e.g., gate electrode 221 of gate structures 220A/220B) and spacers on either side of the gate (e.g., spacers 224), the electrical isolation area comprising at least one cavity (e.g., recess 202R) formed as a hollow between a spacer of a first transistor of the plurality of transistors and a spacer of a second transistor of the plurality of transistors (e.g., between 220A and 220B), the first transistor and the second transistor being adjacent, the method comprising:
- forming the gates (e.g., 221) of the transistors (e.g., 250) (see, e.g., Fig. 2a and Par. [0040]-[0041])
- forming the spacers (e.g., 224) (see, e.g., Fig. 2a and Par. [0040]-[0041])
- forming a mechanically constraining layer (e.g., strain-inducing material layer 232) for the transistors (see, e.g., Fig. 2g and Par. [0049])
 - after forming the spacers and before forming the mechanically constraining layer, forming a filling (e.g., dielectric fill material 234 or 234R) configured to at least partially fill, with a filling material, the at least one cavity (e.g., recess 202R) within e.g., Figs. 2b or 2c, and Par. [0042]-[0043])










Regarding Claim 17, Richter (see, e.g., Fig. 2a and Par. [0040]-[0041]) shows a step of forming source and drain areas by doping portions of the active area (e.g., drain and source regions 251 in 202A), the portions being located on either side of the gates (e.g., 221), wherein the filling of the at least one cavity (e.g., 202R) is carried out after the forming of the source and drain areas (e.g., at subsequent step of Fig. 2b and Par. [0042]).
Regarding Claim 18, Richter (see, e.g., Fig. 2b and Par. [0042]) shows that the filling (e.g., 234) is configured to completely fill the at least one cavity (e.g., 202R) with the filling material.
Regarding Claim 19, Richter (see, e.g., Figs. 2b-c and Par. [0042]-[0043]) shows that forming the filling comprises depositing the filling material (e.g., deposition process 203 of material 234) between the spacer of the first transistor and the spacer of the second transistor, in and out of the at least one cavity (e.g., 202R), followed by an etching of the filling material (e.g., etching process 204) configured to remove a sacrificial part of the filling material out of the at least one cavity while retaining a useful part of the filling material in the at least one cavity, the useful part forming a plug (e.g., 234R).
Regarding Claim 20, Richter (see, e.g., Figs. 2c and Par. [0043], L. 1-24) shows that the etching is a selective etching of the filling material (e.g., 234) relative to a material of the spacers (e.g., spacer 224 of gate electrode structures 220A-B) and to a e.g., silicide contact areas 252 of active area 202A).
Regarding Claim 23, Richter (see, e.g., Par. [0042], L. 22-25) shows that the filling material (e.g., 234) is based on a carbon material (e.g., amorphous carbon). 

Claim Rejections - 35 USC § 103















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22, 24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (IDS reference US2012/0025318).

Regarding Claim 21, Richter (see, e.g., Figs. 2b-c and Par. [0042]-[0043]), in a first embodiment of his invention shows that, subsequent to the filling 234, a material removal process 204 in performed in order to remove a portion of the material by, e.g., selective removal of silicon dioxide material. Furthermore, Richter (see, e.g., Par. [0008] and [0014]) discloses that isolation region 102I is substantially silicon dioxide, and is known to suffer from material loss when subjected to typical etching/cleaning processes associated with device manufacturing. Therefore, Richter implicitly discloses that a region of the isolation region 102I not already covered by filling 234 during material removal process 204 would be affected by the etching.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the at least one step, subsequent to the filling, of consumption of a dielectric material of the at least one electrical isolation area at exposed portions of the at least one electrical isolation area in the method of Richter,  because it is known in the semiconductor manufacturing art that exposed isolation regions of silicon dioxide suffer from material loss when subjected to etching/cleaning processes associated with device manufacturing, such as a selective silicon dioxide material removal process, as disclosed by Richter himself, and having a known process outcome from a known method step would have been obvious to the skilled artisan. KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 26, Richter (see, e.g., Fig. 2c and Par. [0008],[0042]-[0043]) shows that the filling material 234 is at least partially consumed during material removal process 204 (with 204 being, e.g., a selective silicon dioxide etch), and that both filling 234 and isolation region 102I are silicon dioxide. Thus, Richter implicitly teaches that an exposed region of the isolation region 102I would also be etched during material removal process 204. Accordingly, Richter teaches that the filling material (e.g., 234) is at least partially consumed during the at least one step of the consumption of the dielectric material (e.g., 204).
Regarding Claim 27, Richter (see, e.g., Par. [0051]) discloses that the process of depositing a fill material 234 and etching the same, so as to provide at least a portion thereof 234R in isolation 202I recesses, can be applied at any appropriate manufacturing stage and can also be applied several times, in order to obtain a superior surface topography, in particular, after material-loss-causing treatments and prior to the deposition of an interlayer dielectric layer 230, comprising a strain-inducing material layer 232 (see, e.g., Par. [0037]).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the filling being repeated several times before the forming of the mechanically constraining layer, so as to alleviate the consumption of the filling material, in the method of Richter, as taught by Richter himself, in order to obtain a superior surface topography and compensate for any prior material-loss-causing treatments. 
Regarding Claim 28, Richter (see, e.g., Figs. 2b-2c and Par. [0042]-[0043]) shows that the filling material (e.g., 234) is, e.g., silicon dioxide.
Regarding Claim 29, Richter (see, e.g., Fig. 2b-2c and Par. [0042]-[0043]) shows that the filling (e.g., 234) forms a plurality of plugs (e.g., 234R), each plug of the plurality of plugs filling a cavity (e.g., 202R) within the electrical isolation area (e.g., 202I). Furthermore, Richter (see, e.g., Par. [0037], L. 10-15 and Par. [0046], L. 2-5) discloses that the material loss in the isolation region 202I may at least be partially compensated by the fill material, wherein the residual material 234R fills, at least partially, the recess 202R. Thus, Richter clearly discloses that his invention is not limited to the depicted arrangements wherein plugs 234R have a height lower than the depth of cavity 202R (see, e.g., Figs. 2c and 2f), but also contemplates arrangements wherein the plugs 234R fill fully or overfill the cavity 202R, as alternative plug arrangements encompassed by the scope of the disclosure underlined supra.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have each plug having a height strictly greater than a depth of the cavity in the method of Richter, since it is one of the three possible plug configurations satisfying the requirement of “at least partially filling the recess” disclosed by Richter (the three possible plug configurations being partial fill, full fill, and overfill of the cavity with plug material), and since neither non-obvious nor unexpected results, i.e., results which are different in kind from the results of the prior art, will be obtained as long as a fill material is provided to address the problem of pronounced surface topography in isolation regions of semiconductor devices, to compensate for any prior  loss of dielectric material, as already suggested by Richter himself. See In re KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Therefore, Richter also teaches each plug of the plurality of plugs having a height strictly greater than a depth of the cavity, so that a lower part of said each plug is located in the cavity and an upper part of said each plug is located outside the cavity.
Regarding Claim 30, Richter teaches most aspects of the instant invention, except for the upper part of said each plug having an extra thickness greater than or equal to 5 nm and/or less than or equal to 20 nm. However, it is also noted that the specification fails to provide teachings about the criticality of having the upper part having an extra thickness as claimed, and the courts have held that differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such widths are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the claimed upper part extra thickness ratio, and since Richter teaches a plug configuration wherein the plug has an upper part located outside the cavity, it would have been obvious to one of ordinary skill in the art to use these extra thickness values in the device of Richter.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1939 (Fed. Cir. 1990).
Regarding Claim 21, Richter (see, e.g., Figs. 2d-f and Par. [0045]-[0048]), in a second embodiment of his invention shows that, subsequent to the filling 234R, a 206 in performed in order to remove etch stop layer 235. Furthermore, Richter (see, e.g., Par. [0008] and [0014]) discloses that isolation region 102I is substantially silicon dioxide, and is known to suffer from material loss when subjected to typical etching/cleaning processes associated with device manufacturing. Therefore, Richter implicitly discloses that a region of the isolation region 102I not already covered by filling 234R during material removal process 206 would be affected by the etching.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the at least one step, subsequent to the filling, of consumption of a dielectric material of the at least one electrical isolation area at exposed portions of the at least one electrical isolation area in the method of Richter,  because it is known in the semiconductor manufacturing art that exposed isolation regions of silicon dioxide suffer from material loss when subjected to etching/cleaning processes associated with device manufacturing, as disclosed by Richter himself, and having a known process outcome from a known method step would have been obvious to the skilled artisan. KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 22, Richter (see, e.g., Par. [0042], L. 22-25 and Par. [0047], L. 7-9) shows that the filling material (e.g., 234R) is based on a carbon material (e.g., amorphous carbon, similar to the instant application), and that material removal process 206 may not reduce the material 234R in the recesses of the isolation region 202I. Therefore, Richter teaches that the filling material (e.g., 234R) is based on a material configured not to be consumed during the at least one step of the consumption of the dielectric material (e.g., 206
Regarding Claim 24, Richter (see, e.g., Fig. 2f and Par. [0047]) shows that the filling (e.g., 234R) forms a plurality of plugs, each plug of the plurality of plugs filling a cavity (e.g., 202R) within the electrical isolation area (e.g., 202I). Furthermore, Richter (see, e.g., Par. [0037], L. 10-15 and Par. [0046], L. 2-5) discloses that the material loss in the isolation region 202I may at least be partially compensated by the fill material, wherein the residual material 234R fills, at least partially, the recess 202R. Also, see comments stated above in Par. 26-27 with regards to Claim 29, which are considered repeated here, as applied to the height of each plug being equal to a depth of the cavity.
Therefore, Richter also teaches each plug of the plurality of plugs having a height equal to a depth of the cavity so as to close the cavity.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose methods for producing a component with schemes to mitigate the topology of an isolation area, and having some steps similar to the instant inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814